                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     SCOTT JOHNSON,                                      Case No.18-cv-07254-VKD
                                                         Plaintiff,
                                   9
                                                                                             ORDER TO SHOW CAUSE RE
                                                  v.                                         SETTLEMENT
                                  10

                                  11     UAG STEVENS CREEK II, INC.,                         Re: Dkt. No. 12
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           The Court being informed that the parties have settled this matter, all previously scheduled

                                  15   deadlines and appearances are vacated.

                                  16           On or before April 5, 2019, a dismissal shall be filed pursuant to Fed. R. Civ. P. 41(a)(1).

                                  17   Rule 41(a)(1) permits a plaintiff to voluntarily dismiss a case without a court order (i) by notice if

                                  18   the defendants have not filed an answer or motion for summary judgment, or (ii) by stipulation

                                  19   signed by all parties who have appeared.

                                  20           If a dismissal is not filed by the specified date, then the parties shall appear in Courtroom

                                  21   2, 5th Floor of the United States District Court, 280 South First Street, San Jose, California on

                                  22   April 16, 2019, 10:00 a.m. and show cause, if any, why the case should not be dismissed pursuant

                                  23   to Fed. R. Civ. P. 41(a). Additionally, the parties shall file a statement in response to this Order to

                                  24   Show Cause no later than April 9, 2019 advising as to (1) the status of their activities in finalizing

                                  25   settlement; and (2) how much additional time, if any, is requested to finalize the settlement and

                                  26   file the dismissal.

                                  27           If a dismissal is filed as ordered, the Order to Show Cause hearing will be automatically

                                  28
                                   1   vacated and the parties need not file a statement in response to this Order.

                                   2          IT IS SO ORDERED.

                                   3   Dated: February 5, 2019

                                   4

                                   5
                                                                                                    VIRGINIA K. DEMARCHI
                                   6                                                                United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
